5/6/2019 Case: 1:20-cv-06006 Document #: 1943 PietY0fo8/20'Page 1 of 7 PagelD #:410

 

Social Security Administration
Date: May 06, 2019

BNC:

REF: A

 

RAYMOND N ERVIN
331 SPRINGSIDE LANE
BUFFALO GROVE IL 60089-1650

You asked us for information from your record. The information that you requested is shown
below. If you want anyone else to have this information, you may send them this letter.

Information About Current Social Security Benefits
Beginning December 2018, the full monthly Social Security benefit before any deductions is

$1,796.10.
We deduct $0.00 for medical insurance premiums each month.

The regular monthly Social Security payment is $1,796.00.
(We must round down to the whole dollar.)

Social Security benefits for a given month are paid the following month. (For example, Social
Security benefits for March are paid in April.)

Your Social Security benefits are paid on or about the third of each month.

Information About Past Social Security Benefits
From May 2018 to November 2018, the full monthly Social Security benefit before any

deductions was $1,747.30.
We deducted $0.00 for medical insurance premiums each month.

The regular monthly Social Security payment was $1,747.00.

https://secure.ssa.gov/mySSA/start 1/2
5/6/2018 Case: 1:20-cv-06006 Document #: 645 dei@idedQH0S/2MePage 2 of 7 PagelD #:411
(We must round down to the whole dollar.)

Type of Social Security Benefit Information
You are entitled to monthly retirement benefits.

Date of Birth Information

_ The date of birth shown on our records is

Suspect Social Security Fraud?
_ Please visit http://oig.ssa.gov/r or call the Inspector General's Fraud Hotline at 1-800-269-0271

(TTY 1-866-501-2101).
If You Have Questions
We invite you to visit our web site at www.socialsecurity.gov on the Internet to find general

__ information about Social Security. If you have any specific questions, you may call us toll-free at
1-800-772-1213, or call your local office at 866-572-2818. We can answer most questions over
the phone. If you are deaf or hard of hearing, you may call our TTY number, 1-800-325-0778.
You can also write or visit any Social Security office. The office that serves your area is located
at:

SOCIAL SECURITY
705 NORTH WHEELING RD
MOUNT PROSPECT, IL 60056

If you do call or visit an office, please have this letter with you. It will help us answer your
- questions. Also, if you plan to visit an office, you may call ahead to make an appointment. This
' will help us serve you more quickly when you arrive at the office.

https://secure.ssa.gov/mySSA/start
5/6/2019 Case: 1:20-cv-06006 Docufeerit #22148 Piel Mt 6/08/20 PayeeS of 7 PagelD #:412

 

Note: If your benefit has changed in recent months, your Overview
Payment Details may not show the most current amounts. You Benefit &
can view your current amounts by using the link below to "Get a

eeledieed les Payment Details
Benefit Verification Letter." ;

 

Earnings Record

Benefit Details Replacement

 

Documents
A Social Security (Retirement) My Profile
Status: Active
Monthly Benefit $1,796.00 (before any deductions)
Amount:
Payment Schedule: 3rd of the month
Next Payment Date: June 3, 2019

 

Get a Benefit Verification Letter
Need proof that you receive Social Security benefits? Here's your
official letter.

Payment Details
Payment History Overpayments

Your monthly payment amount can change depending on the types
of benefits you receive, as well as any adjustments in your premiums

 

 

 

 

or deductions.
Date Payment Type Amount
05/03/2019 (Ycociatsecurty  -«|.~=~«S 728.40
(Retirement)
04/03/2019 Social Security (Retirement) $718.40
03/01/2019 Social Security (Retirement) $718.40 A Get Help

https://secure.ssa.gov/myCYB/start#paymenthHistory 1/2
5/6/2019 Case: 1:20-cv-06006 Docurtreett #Paykbt Pelee: My0/108/20 Rag éeduoy 7 PagelD #:413

 

 

 

 

Date Payment Type Amount
02/01/2019 Social Security (Retirement) «$718.40
01/03/2019 Social Security (Retirement) $718.40
12/03/2018 Social Security (Retirement) $698.80
11/02/2018 Social Security (Retirement) $698.80
10/03/2018 Social Security (Retirement) $1,747.00
08/31/2018 Social Security (Retirement) $1,747.00
08/23/2018 One-Time Payment $5,241.00

Learn about replacing your Tax Form SSA-1099/SSA-1042S

Payment Method: Direct Deposit

Your monthly payments will be deposited to your account
automatically.

 

Update Direct Deposit

 

 

 

https://secure.ssa.gov/myCYB/start#paymentHistory
Case: 1:20-cv-06006 Document #: 1-45 Filed: 10/08/20 Page 5 of 7 PagelD #:414

BNC:

Your 2019 Social Security Cost of Living Adjustment
Beneficiary's Name: RAYMOND N ERVIN

Your Social Security benefits will increase by 2.8% in 2019 because of a rise in the cost
of living. You can use this letter as proof of your benefit amount if you need to apply for
food, rent, or energy assistance. You can also use it to apply for bank loans or for other

business. Keep this letter with your important financial records.
How Much Will | Get And When?

Your monthly amount (before deductions) is $1,796.00

* The amount we deduct for Medicare Medical Insurance is
(If you did not have Medicare as of November 16, 2018, or if
someone else pays your premium, we show $0. 00. )

* The amount we deduct for your Medicare Prescription Drug
Plan is
(We will notify you if the amount changes in 2019. If you did
not elect withholding as of November 1, 2018, we show $0.00.)

* The amount we deduct for voluntary Federal tax withholding is
(If you did not elect voluntary tax withholding as of November
16, 2018, we show $0.00.)

* After we take any other deductions, you will receive
on or about January 3, 2019.

$0.00

$0.00

$0.00

$718.40

If you disagree with any of these amounts, you must write to us within 60 days from the
date you receive this letter. Or visit www.ssa.gov/non-medical/appeal to appeal online.

We would be happy to review the amounts.

If you receive a paper check and want to switch to an electronic payment, please visit

the Department of the Treasury's Go Direct website at www.godirect.org online.

What If | Have Questions?
* Visit our website at www. socialsecuity gov
* Call us toll-free at 1-800-772-1213 ( 1-800-325-0778)
* Contact your nearest Social Security office

705 NORTH WHEELING RD
MOUNT PROSPECT IL 60056

Other Help For Seniors
Call the Eldercare Locator service of the U.S. Administration on Aging at

1-800-677-1116 or visit www.eldercare.acl.gov to learn about a wide variety of services

that may be helpful to you.

See Next Page
Case: 1:20-cv-06006 Document #: 1-45 Filed: 10/08/20 Page 6 of 7 PagelD #:415

a Page 2 of 3

What If | Work In 20197
If you are at full retirement age (now age 66) or older for all of 2019, you may keep all of
your benefits no matter how much you earn.

If you are younger than full retirement age at any time in 2019, there is a limit to how
much you can earn before we reduce your benefits. Continuing to work could result in
withholding some of your benefits. However, we would adjust your benefit amount once
you reach full retirement age to account for the months of withheld benefits. Also, we
use your 35 highest years of earnings to calculate your benefits. If you continue to work
and these earnings are higher than one of the years we used to compute your benefit,
your benefit amount may increase. Tell us right away if you expect to earn more than
the limit, so we can pay you correctly.

* The 2019 earnings limit for people under age 66 all year is $17,640. We deduct
$1 from your benefits in 2019 for each $2 you earn over $17,640.

* The 2019 earnings limit for people turning age 66 is $46,920. We deduct $1
from your benefits in 2019 for each $3 you earn over $46,920 until the month
you turn age 66.

What If | Worked In 2018?

If you were under full retirement age in 2018 and worked, we paid your benefits based
on your estimate of how much you would make. We will adjust your benefits as
necessary when a employer reports your earnings on your W-2 form. If the earnings
on your 2018 W-2 form(s) include money you earned in another year, please contact us
before April 15, 2019, to let us know.

* The 2018 earnings limit for people under age 66 all year was $17,040.
* The 2018 earnings limit for people who turned age 66 in 2018 was $45,360.

To Access my Social Security Online Services

Use your my Social Security online account to check your benefits and make sure
your contact information is up to date. If you have Medicare, it is important that you
keep your address up to date with Social Security. You can change your address or
telephone number, start or change direct deposit of your benefits, get a replacement
Medicare card, and get a benefit verification letter online.

Rules For Certain Family Members
* Tell a, if you marry or remarry if you get benefits as a widow, widower, parent,
or child.
* Tell us if a child who gets benefits no longer lives with you.
* Tell us if a stepchild gets benefits from your work, and you and the stepchild’s
parent divorce.
* Tell us if you divorce or your spouse dies if you get benefits as a spouse.

Life Changes May Affect Eligibility For Federal Benefits

It's not unusual for people’s circumstances to change after they mory for or start
receiving benefits. These changes may increase your Federal benefits. For example,
if your spouse or ex-spouse dies, you may qualify for a higher Social Security benefit.
Visit www.ssa.gov/potentialentitlement to find out more. You also can use the Benefit
Eligibility Screening Tool at www.ssabest.benefits.gov/ to find out about benefits from
Social Security.

Suspect Social Security Fraud?

If you suspect Social Security fraud, please visit https://oig.ssa.gov/report or call the
Inspector General's Fraud Hotline at 1-800-269-0271 (TTY 1-866-501-2101).

Form SSA-4926-SM (1-2019)
Case: 1:20-cv-06006 Document #: 1-45 Filed: 10/08/20 Page 7 of 7 PagelD #:416

a Page 3 of 3

Help Prevent Identity Theft

Be aware of scams through the mail, Internet, telephone, or in person. You should be
careful when someone asks for personal information, especially your Social Security
number. Please visit www.usa.gov/identity-theft to find out more.

Medicare Information
To learn about Medicare eligibility or to apply, visit
www.ssa.gov/medicare/mediinfo.html! or call Social Security at 1-800-772-1213
(TTY 1-800-325-0778).

* — If you do not sign up for Medicare Part B (medical insurance) when you are first
eligible, or if you cancel Part B and then get it later, you may have to pay a late
enrollment penalty for as long as you have Part B.

* For questions about Medicare coverage and billing, visit www.Medicare.gov or
call 1-800-MEDICARE (1-800-633-4227) (TTY 1-877-486-2048).

* The Extra Help program may help pay the costs of a Medicare Prescription
Drug Plan for people with limited income and resources. Costs include
premiums, deductibles, and co-payments. You can apply online at
www.ssa.gov/medicare/prescriptionhelp or call Social Security at
1-800-772-1213 (TTY 1-800-325-0778).

* The Medicare Savings Programs may help pay for Medicare premiums and
other out-of-pocket costs for people with limited income and resources. You
can start the application process when you apply for Extra Help or you can
contact your State or local medical assistance (Medicaid) office.

Need Health Insurance Or Know Someone Who Does?
Visit www.HealthCare.gov or call 1-800-318-2596 (TTY 1-855-889-4325) to learn more.

Sacial Security Administration

ap SF¢ ie

Ce AYE

z

aor

$9,
@
% +

Nee 1 eP

Form SSA-4926-SM (1-2019)
